ORDER
Gwendolyn King filed this action pro se against her landlord, Sandburg Village Apartments in Galesburg, Illinois, and her apartment manager, Christine Peterson, alleging that she had been harassed and ultimately evicted because of her race in violation of the Fair Housing Act, 42 U.S.C. § 3604(b). The district court dismissed King’s complaint, and King appeals.
King is a pro se litigant, and we construe pro se filings liberally. Whitford v. Boglino, 63 F.3d 527, 535 n. 10 (7th Cir.1995). However, even pro se litigants are required to include legal argument and some supporting authority in their briefs. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001); Mathis v. New York Life Ins. Co., 133 F.3d 546, 548 (7th Cir.1998) (per curiam); United States ex rel. Verdone v. Circuit Court, 73 F.3d 669, 673 (7th Cir.1995) (per curiam). Federal Rule of Appellate Procedure 28(a)(9)(A) requires the appellant’s brief to contain the appellant’s “contentions and the reasons for them, with citations to the authorities and parts of the record on which the appellant relies.” King’s brief does not set forth a comprehensible argument nor does it cite to authorities or the record, or propose a basis for concluding that the district court erred in dismissing her case. Because her brief fails to meet the basic requirements outlined in Rule 28(a)(9)(A), King’s appeal is dismissed.
APPEAL DISMISSED.